Case 2:19-cr-00173-JTM-MBN Document1 Filed 08/29/19 Page 1 of 25

FILED
U.$. DISTRICT COURT
EASTERM DISTRICT OF
Wg AUG 29 AMES
WILLIAM W, BLEVINS

rry

UNITED STATES DISTRICT COURT FELONY

EASTERN DISTRICT OF LOUISIANA
INDICTMENT FOR CONSPIRACY TO SOLICIT
A BRIBE, GIVE A BRIBE, AND COMMIT HONEST

SERVICES WIRE FRAUD, HONEST SERVICES WIRE FRAUD,
SOLICITING AND DEMANDING A BRIBE, AND NOTICE OF FORFEITURE

UNITED STATES OF AMERICA * CRIMINAL Noy 9 0 1

-O0173

v. SECTION: SECT H e 5
VIOLATIONS: 18 U.S.C. § 2° Mi z

x

RODNEY J. STRAIN, JR. *
(a/k/a “JACK STRAIN”) 18 U.S.C. § 371
* 18 U.S.C. § 666(a)(1)(B)
18 U.S.C. § 666(a)(2)
* 18 U.S.C. § 1343

18 U.S.C. § 1346

The Grand Jury charges that:

COUNT 1
(18 U.S.C. §§ 371, 666(a)(1)(B), 666(a)(2), 1343, 1346)
(Conspiracy to Solicit and Demand a Bribe Concerning Program Receiving Federal Funds, Give
a Bribe Concerning Program Receiving Federal Funds, and Commit Honest Services Wire
Fraud)

A. AT ALL TIMES MATERIAL HEREIN:

Background
St. Tammany Parish Sheriff's Office

 

 

Fee
Process
~A.. Dktd

— CiRmDep,
‘tm Loc. No,

 

 
Case 2:19-cr-00173-JTM-MBN Document1 Filed 08/29/19 Page 2 of 25

l. The St. Tammany Parish Sheriff's Office (STPSO) was an agency of St. Tammany
Parish, a local government/municipality within the State of Louisiana.

2 During each calendar year from 2013 through 2017, STPSO received more than
$10,000 from the United States Government under various federal programs.

3. During each calendar year from 2013 through 2017, St. Tammany Parish received
more than $10,000 from the United States Government under various federal programs.

4. STPSO was the chief law enforcement agency of St. Tammany Parish. In that
capacity, STPSO was responsible for, among other things, enforcing local and state laws, serving
as the tax collector for St. Tammany Parish, and operating incarceration facilities for inmates,
select pre-trial criminal defendants, and adjudicated offenders within St. Tammany Parish.

5. STPSO fell under the authority of the Sheriff, an elected official who was the chief
law enforcement officer in St. Tammany Parish. The Sheriff of STPSO had unilateral authority to
enter into certain contracts binding STPSO, including professional service contracts.

6. STPSO provided a pension program for qualifying employees.

Rodney J. Strain, Jr. (a/k/a Jack Strain)

hs From about 1996 to June 2016, RODNEY J. STRAIN, JR., (a/k/a “JACK
STRAIN”) (“STRAIN”) was the Sheriff of STPSO. As such, STRAIN was an agent of STPSO
for purposes of Title 18, United States Code, Section 666.

8. STRAIN maintained and had signatory authority over a bank account at Citizens
Bank & Trust Company (“Citizens Bank”) bearing account number x2662 in the name of “Jack
Strain, Jr. Campaign Fund” (the “Strain Campaign account”).

9, Person | was STRAIN’s adult son.
Case 2:19-cr-00173-JTM-MBN Document1 Filed 08/29/19 Page 3 of 25

David Hanson

10. David Hanson (“Hanson”) was employed by STPSO from not later than 2008 to
about June 2016. Most recently, Hanson oversaw and supervised STPSO’s Canine Division.
Hanson was an agent of STPSO for purposes of Title 18, United States Code, Section 666.

11. Hanson met STRAIN while they were both in grade school in Abita Springs,
Louisiana. Thereafter, Hanson and STRAIN worked together in the Abita Springs Police
Department. Hanson and STRAIN became friends and participated in numerous social activities
with one another.

12. Hanson operated and controlled a bank account at Capital One Bank, N.A., bearing
account number x0573 (the “David Hanson account”).

13. Hanson possessed and used an American Express Gold credit card in his name
bearing account number x61007 (the “Hanson American Express Gold Card”).

14. B.H. was Hanson’s adult daughter.

15. _B.H. operated and controlled a bank account at Citizens Bank bearing account
number x9553 (the “B.H. account”). B.H. used the B.H. account to transfer money to Hanson.

16. T.H. was Hanson’s wife.

17. _B.H. and T.H. jointly operated and controlled a bank account at Capital One Bank,
N.A., bearing account number x1096 (the “T.H. and B.H. account”).

Clifford “Skip” Keen

18. Clifford “Skip” Keen (“Keen”) was employed by the STPSO from about July
1997 to about June 2016. Most recently Keen oversaw and supervised STPSO’s Maintenance
Department. Keen was an agent of STPSO for purposes of Title 18, United States Code, Section

666.
Case 2:19-cr-00173-JTM-MBN Document1 Filed 08/29/19 Page 4 of 25

19, Keen knew STRAIN since Keen was a small child. STRAIN was approximately
five and one-half years older than Keen.

20. Keen, jointly with his wife, V.K., operated and controlled a bank account at Home
Bank, N.A., bearing account number x4958 (the “Skip Keen account”).

21. J.K. was Keen’s adult son.

22. J.K. and Keen controlled a bank account at Citizens Bank in J.K.’s name bearing
account number x9502 (the “J.K. Citizens account”).

23. Keen possessed, controlled, and used a debit card bearing card number x1911
drawn on the J.K. Citizens account.

24. On or about January 13, 2017, J.K. opened a checking account in his name at Home
Bank, N.A., bearing account number x0202 (the “J.K. Home Bank account”). J.K. and Keen both
controlled the J.K. Home Bank account.

Work Release Programs in St. Tammany Parish

25. | STPSO was responsible for operating work release programs for qualified state and
parish prisoners within St. Tammany Parish. The work release programs promoted public safety
through the successful reintegration of rehabilitated individuals returning to the community after
their incarceration. Participants focused on transitioning from incarceration to becoming
productive members of the community and reconnecting with family members by finding and
retaining employment. Inmates participating in work release programs often received specialized
housing and the opportunity to work in non-custodial, private employment environments approved
and obtained by the work release program.

26. The laws of the State of Louisiana provided that “[t]he sheriff of each parish . . . is

hereby authorized to establish and administer a work release program for inmates of any jail or
Case 2:19-cr-00173-JTM-MBN Document1 Filed 08/29/19 Page 5 of 25

prison under his jurisdiction.” See La. Rev. Stat. 15:711(a). Every inmate with work release
privileges was liable for the cost of his room, board, clothing, and other “necessary expenses
incident to his employment or placement.” See La. Rev. Stat. 15:711(c). The wages of any inmate
employed through a work release program were to be “collected by the sheriff or by his designated
agent[.|” See La. Rev. Stat. 15:711(d).

27. | A work release program generated income for the entity operating it in at least two
ways. First, the entity received payment from the Louisiana Department of Corrections for
housing inmates. Second, the entity kept a portion of the wages paid by private employers for
work performed by participating inmates.

28. Before about November 2007, STPSO operated a work release program in St.
Tammany Parish, located at 141 Production Drive, Slidell, Louisiana 70460, within the Eastern
District of Louisiana (the “Slidell work release program’’).

29. In about 2007, STRAIN decided to open a second work release program in
Covington, Louisiana, which he chose to be operated by a private entity (the “Covington work
release program”). Because work release programs were considered “professional services,” the
STPSO Sheriff had the unilateral authority to grant the right to operate work release programs to
the private entity of his choice.

30. In about November 2007, STRAIN entered into a cooperative endeavor agreement
with Company | to operate the Covington work release program without seeking competitive bids.
From about January 2008 to about March 2014, Company | privately operated the Covington work

release program.
Case 2:19-cr-00173-JTM-MBN Document1 Filed 08/29/19 Page 6 of 25

31. In about 2008, STRAIN arranged for Keen to be employed on a part-time basis at
the Covington work release program. From about 2008 through about 2014, Keen was paid
approximately $30,000 per year for working at the Covington work release program.

32. In about early 2013, STRAIN decided to privatize the Slidell work release
program.

33. In about early 2013, STRAIN, Hanson, and Keen discussed making Hanson and
Keen joint owners and operators of the Slidell work release program.

34. | Assuming ownership and control of the Slidell work release program would have
required Hanson and Keen to resign from STPSO and, consequently, lose their salaries and
pension increases from their continued employment at STPSO.

St. Tammany Workforce Solutions, LLC

35, On or about March 23, 2013, St. Tammany Workforce Solutions, LLC was
incorporated with the Louisiana Secretary of State. The registered agent was Person 2, and its
officers were B.H., J.K., and Person 2.

36. Person 2 operated and controlled a bank account at JPMorgan Chase Bank, N.A.,
bearing account number x0495 (the “Person 2 account”).

37. Onor about May 1, 2013, B.H., J.K., and Person 2 entered into a legally binding
operating agreement for St. Tammany Workforce Solutions, LLC. According to the agreement,
Person 2 was to be responsible “for the daily operations and management of [St. Tammany
Workforce Solutions, LLC] including the sole authority to hire and fire [its] employees” and
enjoyed a ten (10) percent ownership share as well as a ten (10) percent share of all profits. B.H.
and J.K. each enjoyed a forty-five (45) percent ownership share of St. Tammany Workforce

Solutions, LLC, which entitled each of them to a forty-five (45) percent share of all profits.
Case 2:19-cr-00173-JTM-MBN Document1 Filed 08/29/19 Page 7 of 25

38. St. Tammany Workforce Solutions, LLC operated and controlled bank accounts at
Citizens Bank bearing account numbers x1185 and x1223 (the “St. Tammany Workforce Solutions
accounts”’).

39, On or about June 4, 2013, STRAIN entered into a cooperative endeavor agreement
(“privatization agreement”) on behalf of STPSO with St. Tammany Workforce Solutions, LLC to
operate the Slidell work release program.

40. The privatization agreement provided, in relevant part, that STRAIN would “lease
to St. Tammany Workforce Solutions, LLC, the premises located at 141 Production Drive, Slidell,
LA” from July 1, 2013, through July 1, 2016, that St. Tammany Workforce Solutions, LLC would
“operate and manage” the work release program, and that St. Tammany Workforce Solutions, LLC
would comply “with all federal, state, and local, laws, rules, and regulations, including but not
limited to La. R. S. 15:711, fire code, health regulations, and DOC regulations.”

4|. According to the privatization agreement and operative State of Louisiana
regulations, STPSO would submit invoices to the Louisiana Department of Corrections for
participants in the Slidell work release program. STPSO then remitted the amount paid by the
Louisiana Department of Corrections on these invoices to St. Tammany Workforce Solutions,
LLC.

42, Between on or about June 27, 2013, and on or about July 1, 2013, Person 2 made a
$10,000 loan to St. Tammany Workforce Solutions, LLC and pledged a piece of property he owned
with an appraised value of $300,000 as collateral to obtain a $200,000 business loan for St.
Tammany Workforce Solutions, LLC to be able to operate the Slidell work release program.

43. St. Tammany Workforce Solutions, LLC operated the Slidell work release program

from about July 1, 2013 to about July 1, 2016.
Case 2:19-cr-00173-JTM-MBN Document1 Filed 08/29/19 Page 8 of 25

44. Even after St. Tammany Workforce Solutions, LLC stopped operating the Slidell
work release program in about July 2016, it continued dissolving and distributing its assets to B.H.,
J.T, and Person 2.

45, Between on or about July 5, 2013, and on or about January 13, 2017, B.H. and J.K.
received not less than approximately $1,195,000 from St. Tammany Workforce Solutions, LLC in
the form of ownership disbursements, salary payments, and occasional lump sum miscellaneous
payments. B.H. received over 100 payments totaling not less than approximately $600,000, and
J.K. received over 100 payments totaling not less than approximately $550,000.

46. Person 3 was a relative of STRAIN who was born in 1987. STRAIN was
approximately twenty-four and one-half years older than Person 3. Person 3 was employed at
STPSO.

47. In or about August 2013, St. Tammany Workforce Solutions, LLC added Person 3
to its payroll. From about August 2013 until about mid-2016, Person 3 received approximately
$30,000 per year from St. Tammany Workforce Solutions, LLC.

B. THE CONSPIRACY:

48. Beginning at a time unknown, but not later than early 2013, and continuing until at
least April 18, 2017, in the Eastern District of Louisiana and elsewhere, the defendant, RODNEY
J. STRAIN, JR., together with Hanson, Keen, and others known and unknown to the Grand Jury,
did knowingly and willfully combine, conspire, and agree:

a. For STRAIN, an agent of STPSO, an agency of St. Tammany Parish, to
corruptly solicit and demand for the benefit of any person, and accept and
agree to accept, a thing of value from any person, intending to be influenced

and rewarded in connection with a transaction and series of transactions of
Case 2:19-cr-00173-JTM-MBN Document1 Filed 08/29/19 Page 9 of 25

the St. Tammany Parish Sheriff's Office involving $5,000 or more, in
violation of Title 18, United States Code, Section 666(a)(1)(B);

ki To corruptly give, offer, and agree to give, anything of value to any person,
intending to reward STRAIN, an agent of STPSO, an agency of St.
Tammany Parish, in connection with a business, transaction, and series of
transactions of the St. Tammany Parish Sheriff's Office involving $5,000
or more, in violation of Title 18, United States Code, Section 666(a)(2); and

G To devise and intend to devise a scheme and artifice to defraud and deprive
the citizens of St. Tammany Parish of their right to the honest services of
STRAIN, Hanson, and Keen, each an employee and representative of the
St. Tammany Parish Sheriff's Office, through bribery and kickbacks, in
violation of Title 18, United States Code, Sections 1343 and 1346.

C. NATURE AND PURPOSE OF THE CONSPIRACY:

49. It was a purpose of the conspiracy for STRAIN to enrich himself and his family
members by receiving and accepting money and gifts from Hanson and Keen in exchange for
agreeing to provide favorable official action, namely conferring the right to operate the Slidell
work release program, to an entity owned primarily by B.H. and J.K.

50. It was a further purpose of the conspiracy for Hanson and Keen to enrich
themselves by arranging for STRAIN to issue the right to operate the Slidell work release program
to an entity owned primarily by B.H. and J.K., children of Hanson and Hanson, with the
understanding that a significant portion of the profits from the enterprise would be funneled back

to Hanson and Keen.
Case 2:19-cr-00173-JTM-MBN Document 1. Filed 08/29/19 Page 10 of 25

51. It was a further purpose of the conspiracy to hide, conceal, and cover up the nature
and scope of STRAIN’s illicit agreements and dealings with Hanson and Keen, including the
payment of bribes and kickbacks to STRAIN, Hanson, and Keen, by arranging for intermediaries,
including B.H. and J.K., to be straw owners of St. Tammany Workforce Solutions, LLC.

52. It was a further purpose of the conspiracy to convert to the personal use of the
conspirators and others, money and property belonging to the STPSO and the State of Louisiana.
D. MANNER AND MEANS OF THE CONSPIRACY:

The conspiracy was carried out through the following manner and means, among others:

53. STRAIN discussed making Hanson and Keen the joint owners and operators of
the Slidell work release program. Hanson and Keen understood that assuming ownership and
control of the Slidell work release program would require them to resign from STPSO and,
consequently, lose their salaries and pension increases from continued employment with STPSO.
Hanson and Keen expressed this concern to STRAIN.

54. STRAIN, Hanson, and Keen discussed ways to allow Hanson and Keen to
maintain their employment and still profit from the Slidell work release program. To conceal the
scheme, STRAIN, Hanson, and Keen agreed to make B.H. and J.K., children of Hanson and
Keen, straw owners of the Slidell work release program who would then kick back a significant
portion of the profits to Hanson and Keen.

55. STRAIN, Hanson, and Keen agreed that they needed to find another individual to
operate the Slidell work release program because B.H. and J.K. lacked sufficient education,
training, experience, or funding to do so. They decided on Person 2, to whom Hanson presented
a series of preconditions. These preconditions included the following: B.H. and J.K. would each

own forty-five (45) percent of the Slidell work release program and would each receive forty-five

10
Case 2:19-cr-00173-JTM-MBN Document 1 Filed 08/29/19 Page 11 of 25

(45) percent of the profits, while Person 2 would own ten (10) percent, receive a salary, and be
responsible for the operating, overseeing and administering of the Slidell work release program.

56. | STRAIN agreed to perform and performed official acts in his capacity as Sheriff
of STPSO, including signing the cooperative endeavor agreement, which gave St. Tammany
Workforce Solutions, LLC the right to operate, and profit from the operation of, the Slidell work
release program.

Sis STRAIN, Hanson, and Keen understood that STRAIN would perform the official
act of privatizing the Slidell work release program in exchange for Hanson and Keen rewarding
him with bribes and kickbacks, including cash payments, gifts, donations to his campaign account,
and various financial benefits to members of STRAIN’s family. This understanding was based,
in part, on the fact that STRAIN previously required Keen to kickback approximately half of the
money Keen received from working at the Covington work release program to STRAIN in
exchange for securing Keen the job.

58. | Hanson and Keen each gave STRAIN and his family members a portion of the
kickbacks they received from St. Tammany Workforce Solutions LLC, through B.H. and J.K., as
a payoff for his official acts. Some of these payoffs utilized interstate wire communications.

59. B.H. and J.K. did not operate, oversee, or administer the Slidell work release
program. And, although it was Person 2, who actually operated, oversaw, and administered the
Slidell work release program, Person 2 was required to make payments to B.H. and J.K. in addition
to their forty-five percent ownership disbursements.

60. STRAIN, Hanson, and Keen profited directly from the Slidell work release
program by submitting, and causing to be submitted, receipts related to personal expenses they

incurred unrelated to the Slidell work release program, including travel expenses for hunting trips

11
Case 2:19-cr-00173-JTM-MBN Document1 Filed 08/29/19 Page 12 of 25

and international vacations, for which the Slidell work release program then issued
reimbursements to them through B.H. and J.K.

61. STRAIN, Hanson, and Keen also profited directly from the Slidell work release
program by causing checks drawn on the St. Tammany Workforce Solutions, LLC account to be
used to pay for personal expenses and benefits.

62. Person 2 was directed to hire, and did hire, Person 3, an STPSO employee and a
relative of STRAIN, and pay Person 3 approximately $30,000 per year for a no-show job at the
Slidell work release program.

63. Through the use of interstate wire communications, B.H. and J.K. received
payments in the form of checks drawn on the bank accounts of St. Tammany Workforce Solutions,
LLC and Person 2

64. B.H. and J.K. transferred, through means that included the use of interstate wire
communications, a significant portion of the profits they received from St. Tammany Workforce
Solutions, LLC to their fathers, Hanson and Keen.

65. STRAIN, Hanson, Keen, B.H., and J.K. attempted to conceal the scheme by,
among other things, (a) hiding Hanson’s and Keen’s involvement in and benefit from the Slidell
work release program, (b) excluding from the cooperative endeavor agreement the fact that
STRAIN would receive cash bribes and other financial compensation in exchange for signing the
cooperative endeavor agreement, and (c) providing most of the money to STRAIN in the form of
cash.

E. OVERT ACTS IN FURTHERANCE OF THE CONSPIRACY:
In furtherance of the conspiracy and to achieve the objects thereof, the defendant,

RODNEY J. STRAIN, JR., and others known and unknown to the Grand Jury, committed and

12
Case 2:19-cr-00173-JTM-MBN Document 1 Filed 08/29/19 Page 13 of 25

caused to be committed the following overt acts, among others, in the Eastern District of Louisiana
and elsewhere: |

66. On or about June 4, 2013, STRAIN signed the cooperative endeavor agreement on
behalf of STPSO with St. Tammany Workforce Solutions, LLC, thereby privatizing the operation
of the Slidell work release program.

Kickbacks STRAIN Facilitated to Hanson

67. Beginning not later than July 10, 2013, and continuing to at least January 12, 2017,
through the use of interstate wire communications, B.H. received not fewer than 131 payments in
the form of checks drawn on the bank accounts of St. Tammany Workforce Solutions, LLC and
Person 2 totaling not less than approximately $600,000.

68. _ Beginning not later than October 8, 2013, and continuing to at least January 3, 2017,
on at least 150 occasions, B.H. generated cash totaling at least $425,000, a significant portion of
which she either gave to Hanson or deposited into bank accounts to be used for the benefit of
Hanson, from payments made by made by St. Tammany Workforce Solutions, LLC.

Additional overt acts committed for the benefit of Hanson:

September 2014

 

 

 

 

 

 

Overt ot
Act Date Type Amount Description
No. | nets ret ai
Check number 10377, drawn on one of the St.
Tammany Workforce Solutions bank accounts
Check (bearing number x1185) and made payable to
oe Haas Deposit 210,000 B.H. for “Final Dividend check 2nd Qtr, 2014,”
deposited into the B.H. account. B.H. converted
$4,000 to cash.
70 | 9/09/2014 Cash $4,100 Deposited into the T.H. and B.H. account.
Deposit
Telephone Payment made via telephone from the T.H. and
71 | 9/10/2014 | Payment of | $4,000 | B.H. account to pay down the $4,082.16 balance
Credit Card due on the Hanson American Express Gold Card.

 

 

 

 

 

13
Casé 2:19-cr-00173-JTM-MBN Document 1. Filed 08/29/19 Page 14 of 25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

December 2014
Overt a
Act Date Type Amount Description
No.
Check number 10486, drawn on one of the St.
Check Tammany Workforce Solutions bank accounts
i 12iv2014 Cashed $5,000 (bearing number x1185) and made payable to
B.H. for “Dividend check” deposited.
73. | 12122014 Cash $4,000 Deposited into the T.H. and B.H. account.
Deposit
Telephone Payment made via telephone from the T.H. and
Payment B.H. account to pay down the $4,041.87
S| ee of Credit $4,000 balance due on the Hanson American Express
Card Gold Card.
December 2014 - January 2015
Overt) 5 aes
Act Date Type Amount Description
ae B eae a
Check number 10499, drawn on one of the St.
Tammany Workforce Solutions bank accounts
Check (bearing number x1185) and made payable to
ie Larentens Deposit $10,000 B.H. for “Christmas Dividend 2014”
deposited into the B.H. account. B.H.
converted $5,000 to cash.
76 | 12/29/2014 Cash $2,400 Deposited into the T.H. and B.H. account
Deposit
: Payment made via telephone from the T.H.
SOME MEH and B.H. account to pay down the $4,770.47
77 | 12/29/2014 | Payment of | $2,000 a pay on
. balance due on the Hanson American Express
Credit Card
Gold Card.
Check number 10509, drawn on one of the St.
Tammany Workforce Solutions bank accounts
Check (bearing number x1185) and made payable to
a TS2015 Deposit $15,000 B.H. for “Dividend check for Dec 2014”
deposited into the B.H. account. B.H.
converted $8,000 to cash.
79 1/12/2015 Cash $2,800 Deposited into the T.H. and B.H. account
Deposit
Payment made via telephone from the T.H.
DeleRAOne dBH t to pay down th inder
80 | 1/12/2015 | Payment of | $2,770.47 | @NS @- 7. account to pay cown Me remains!
Grad: Card of the balance due on the Hanson American

Express Gold Card.

 

14

 

 
Casé 2:19-cr-00173-JTM-MBN Document 1 Filed 08/29/19 Page 15 of 25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

May 2015
Overt
Act Date Type Amount Description
No.
Check number 10621, drawn on one of the St.
Tammany Workforce Solutions bank accounts
Check (bearing number x1185) and made payable to
a Stale Deposit on 00 B.H. for “Dividend for April 2015” deposited
into the B.H. account. B.H. converted $10,000
to cash.
8? | 5/12/2015 Cash $2,200 Deposited into the T.H. and B.H. account
Deposit
Telephone Payment made via telephone from the T.H. and
Payment B.H. account to pay down the $2,205 balance
BS | aMAnS of Credit #23100 due on the Hanson American Express Gold
Card Card.
July 2015
Overt ee ee ale
Act Date Type | Amount Description —
Check number 10700, drawn on one of the St.
Tammany Workforce Solutions bank accounts
Check (bearing number x1185) and made payable to
a whem Deposit HLA OS0.58 B.H. for “June 2015 Dividend” deposited into
the B.H. account. B.H. converted $10,050.58
to cash.
Check number 10686 in the amount of
Cash $2,699.71, drawn on one of the St. Tammany
85 7/7/2015 Deposit | $4,699.71 Workforce Solutions bank accounts (bearing
and Check (total) number x1185) and made payable to B.H. for
Deposit “Travel Expenses” and $2,000 in cash,
deposited into the T.H. and B.H. account
Telephone Payment made via telephone from the T.H. and
Payment B.H. account to pay down the $4,660.38
86 T2015 of Credit $4,360.38 balance due on the Hanson American Express
Card Gold Card.

 

 

 

 

 

 

Kickbacks STRAIN Facilitated to Keen

87.

Beginning not later than October 7, 2013, and continuing to at least January 13,

2017, through the use of interstate wire communications, J.K. received not fewer than

[5

 
Casé 2:19-cr-00173-JTM-MBN Document 1. Filed 08/29/19 Page 16 of 25

approximately 146 payments in the form of checks drawn on the bank accounts of St. Tammany

Workforce Solutions, LLC and Person 2 totaling at least $550,000.

88.

Between on or about October 7, 2013, and continuing to at least February 23, 2017,

on not fewer than 300 instances, J.K. generated cash totaling at least $325,000, a significant portion

of which he then gave to Keen or made available for Keen to use to pay Keen’s personal expenses

from payments made by St. Tammany Workforce Solutions, LLC.

Additional overt acts committed for the benefit of Keen:

 

 

 

 

 

 

 

 

 

 

 

 

 

November 2015
Overt | .
Act Date” ||" “Type Amount Description
No. ce esa aed iaeulideats uae peat ate
Check number 10826, drawn on one of the
St. Tammany Workforce Solutions bank
Check accounts (bearing number x1185) and made
= LAOS Deposit HGOO0 payable to J.K. deposited into the J.K.
Citizens account. J.K. converted $9,000 to
cash.
90 | 11/12/2015 Cash $4,000 Deposited into the Skip Keen account.
Deposit
December 2015
Overt |
Act Date Type Amount Description
No. see: :
STRAIN, Keen, and Hanson, among
9] 12/6/2015 Travel N/A others, traveled to the State of Illinois to go
deer hunting.
Submission of receipts to St. Tammany
. Workforce Solutions, LLC for costs
92 TORO1S | Retmbursente) ne incurred by STRAIN, Keen, and Hanson
during hunting trip.
Check number 10870, drawn on one of the
93 12/16/2015 | Check Cashed | $778.61 Ste] ammany Workforce Solutions bank
accounts (bearing number x1185) and made
payable to J.K. cashed.

 

 

 

 

 

 

16

 

 
Case 2:19-cr-00173-JTM-MBN Document 1 Filed 08/29/19 Page 17 of 25

January 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Overt
Act Date Type Amount Description
No. .
Check number 10905 in the amount of
Check $16,000, drawn on one of the St. Tammany
94 1/2/2016 i ee d $16,000 Workforce Solutions bank accounts (bearing
ssue number x1185), made payable to “Big River
Outfitters.” Deposited on January 19, 2016.
May — June 2016
Overt
Act Date Type _Amount _ Description
No. | i
Check number 10989, drawn on one of the St.
Check Tammany Workforce Solutions bank accounts
a SHOIZ 016 Deposit S700 (bearing number x1 185) and made payable to
J.K. deposited into the J.K. Citizens account.
96 | 5/17/2016 Debit Card $535 Electronic payment to “Destin West,” a Florida
Purchase resort.
Check number 10999, drawn on one of the St.
Check Tammany Workforce Solutions bank accounts
oh | SeaaeetlS Deposit noo2.61 (bearing number x1185) and made payable to
J.K. deposited into the J.K. Citizens account.
9g | 5/27/2016 Debit Card $2,241.70 Electronic payment to “Destin West.”
Purchase
99 6/6/2016 Debit Card $646.43 Electronic payment to “Sam’s Club.
Purchase
January — April 2017
Overt
Act Date Type Amount Description
No.
Cheakc Check number 1477, drawn on the Person 2
100 | 1/13/2017 Deposit $58,716 | account and made payable to J.K. for “Tax’s”
P deposited into the J.K. Home Bank account.
Chock Check number 1026, drawn on the J.K. Home
101 | 2/13/2017 Deposited $5,000 Bank account and made payable to “Cash”
P deposited into the Skip Keen account.
Check Check number 1053, drawn on the J.K. Home
102 | 2/27/2017 Deposited $5,000 Bank account and made payable to V.K. for
P “Truck” deposited into the Skip Keen account.

 

 

 

 

 

 

17

 

 
Case 2:19-cr-00173-JTM-MBN Document 1 Filed 08/29/19 Page 18 of 25

 

 

 

Overt § 5
Act Date Type Amount Description
No. Hal
Check Check number 1029, drawn on the J.K. Home
103 | 3/1/2017 $5,000 Bank account and made payable to “Clifford
Cashed 7
Keen” cashed.
Check number 1035, drawn on the J.K. Home
Check

104 | 3/27/2017 Deposited $5,500 Bank account and made payable V.K. for
P “Lease” deposited into the Skip Keen account.

 

Check Check number 1032, drawn on the J.K. Home
105 | 4/18/2017 $5,000 Bank account and payable to V.K. for “Lawn
Cashed . ”
Equipment” cashed.

 

 

 

 

 

 

 

Additional Payoffs and Bribes to Rodney J. Strain, Jr. and His Relatives

106. Between about Fall 2013 and at least Fall 2016, Hanson funneled kickbacks and
bribes to STRAIN in amounts greater than $1,000 on a recurring basis.

107. Between about Fall 2013 and at least Fall 2016, Keen funneled kickbacks and
bribes to STRAIN in amounts greater than $1,000 on a recurring basis.

108. In or about August 2013, Person 2 was directed to hire Person 3, an STPSO
employee and a relative of STRAIN, and pay Person 3 approximately $30,000 per year for a no-
show job at St. Tammany Workforce Solutions, LLC.

January 2015

109. On or about January 8, 2015, Hanson caused B.H. to issue check number 1018 in
the amount of $4,000, drawn on the B.H. account and made payable to Person 1, in exchange for
STRAIN’s conferral of the right to operate the Slidell work release program to St. Tammany
Workforce Solutions, LLC.

110. Person | deposited the check into a bank account under his custody and control on

or about January 15, 2015.

18
Case 2:19-cr-00173-JTM-MBN Document 1. Filed 08/29/19 Page 19 of 25

November 2015

111. On or about November 17, 2015, J.K. cashed check number 10829 in the amount
of $2,500, drawn on one of the St. Tammany Workforce Solutions accounts (bearing number
x1185) and made payable to J.K.

112. Onor about November 19, 2015, Keen caused cash in the amount of $2,500 to be
deposited into the Skip Keen account.

113. Keen caused V.K. to write check number 2515 in the amount of $2,500, drawn on
the Skip Keen account and made payable to the “Jack Strain Campaign.”

114. On or about November 23, 2015, check number 2515, drawn on the Skip Keen
account and made payable to “Jack Strain Campaign,” was deposited into the Strain Campaign
account.

All in violation of Title 18, United States Code, Section 371.

COUNTS 2 - 13
(18 U.S.C. §§ 1343, 1346 — Honest Services Wire Fraud)

A. AT ALL TIMES MATERIAL HEREIN:

115. The allegations of Paragraphs | through 114 are hereby realleged and incorporated
herein in their entirety by reference.
B. THE CRIME:

116. Beginning at a time unknown, but not later than early 2013, and continuing until at
least April 18, 2017, in the Eastern District of Louisiana and elsewhere, the defendant, RODNEY
J. STRAIN, JR., (a/k/a “JACK STRAIN”), and David Hanson, and Clifford (“Skip”) Keen,
aided and abetted by each other, devised and intended to devise a scheme and artifice to defraud
and deprive the citizens of St. Tammany Parish and STPSO of their right to the honest services of

STRAIN, Hanson, and Keen, through bribery and kickbacks. Specifically, STRAIN used his

19
Case 2:19-cr-00173-JTM-MBN Document 1 Filed 08/29/19 Page 20 of 25

authority as a public official to award a public contract worth over $1,000,000 with the intent to
steer proceeds to enrich himself, his close friends, and his relatives.

117. On or about the dates listed below, in the Eastern District of Louisiana and
elsewhere, the defendant, RODNEY J. STRAIN, JR., (a/k/a “JACK STRAIN”), and David
Hanson and Clifford (“Skip”) Keen, aided and abetted by each other and by others known and
unknown to the grand jury, for the purpose of executing the above-described scheme and artifice
to defraud and deprive the citizens of St. Tammany Parish and STPSO, transmitted and caused to

be transmitted by means of wire communications in interstate commerce, the following writings,

signs, signals, and sounds:

 

Count| Date | TypeofTransaction | Amount | Description
Deposit into the T.H. and B.H.
account, thereafter used on or
about September 11, 2014, to
: ay the Hanson American
2 9/9/2014 Cash Deposit $4,100 "Eagieaa aid Cand inthe
amount of $4,000 for expenses
related to Hanson’s Hawaiian
vacation
Deposit into the T.H. and B.H.
account, thereafter used on or
about December 15, 2014, to
pay the Hanson American
Express Gold Card in the
3 12/12/2014 Cash Deposit $4,000 amount of $4,000 for, among
other things, expenses related to
a hunting trip Hanson took and
reserving a deluxe ocean view
room at the Memories Grand
Bahama Beach & Casino Resort
Deposit into the T.H. and B.H.
account, thereafter used on or
about January 12, 2015, to pay
4 | 1/12/2015 Cash Deposit $o26q |) SS Manson Ametemt Express
° Gold Card bill in the amount of
$2,770.47 for a jewelry
purchase at Boudreaux’s Fine
Jewelers

 

 

 

 

 

 

 

 

 

20

 
Casé 2:19-cr-00173-JTM-MBN Document 1. Filed 08/29/19 Page 21 of 25

 

Count

Date

_ Type of Transaction

Amount

Description

 

5/12/2015

Cash Deposit

$2,200

Deposit into the T.H. and B.H.
account, thereafter used on or
about May 14, 2015, to pay the
Hanson American Express
Gold Card bill in the amount of
$2,000.00 for a down payment
on a 2015 Dodge Durango at
Lakeshore of Picayune
(Mississippi)

 

 

7/7/2015

Deposit of Cash and
Check Number 10686
(from St. Tammany
Workforce Solutions
account x1185)

$2,000
(cash) and
$2,699.71

(check)

Deposit into the T.H. and B.H.
account, thereafter used on or
about July 7, 2015, to pay the
Hanson American Express
Gold Card bill in the amount of
$4,360.38 for expenses related
to Hanson’s vacation in the
Bahamas

 

11/12/2015

Cash Deposit

$4,000

Deposit into the Skip Keen
account, thereafter used
between on or about November
12, 2015, and November 24,
2015, by Keen to make various
personal purchases with a debit
card drawn on the Skip Keen
account

 

11/19/2015

Cash Deposit

$2,500

Deposit into the Skip Keen
account, thereafter used on or
about November 24, 2015, to

fund check number 2515 in the
amount of $2,500, drawn on the
Skip Keen account and made
payable to “Jack Strain
Campaign”

 

 

12/6/2015

Debit Card Charge

 

$70

 

 

Payment made to “DiMaggio’s
Pizza,” drawn on the J.K.
Citizens account related to
hunting trip to Illinois with

STRAIN, Keen, Hanson, and
others, which, along with

additional hunting trip
expenses, resulted in
reimbursement from St.

Tammany Workforce Solutions,

LLC in the amount of $778.61

 

21

 
 

Case 2:19-cr-00173-JTM-MBN Document 1 Filed 08/29/19 Page 22 of 25

 

 

 

 

 

Count Date Type of Transaction | Amount Description
Check Number 10905 Made payable to “Big River
from St. T Outfitters” for a hunting lease in
10 | 192016 | (“rom st. Tammany | $16,000 Illinois to be used for the
Workforce Solutions
benefit of Keen and Hanson,
account x1185) ;
among others
Payment made to “Destin
: West,” drawn on the J.K.
1] 5/17/2016 Debit Card Charge $535 Gévsnemeawommnelaailty
Keen family vacation
Payment made to “Destin
‘ West,” drawn on the J.K.
12 5/27/2016 Debit Card Charge $2,241.70 Citizens account related to
Keen family vacation
Payment made to Sam’s Club,
13 | e672016 | DebitCard Change | $o4sa3 | _ “@¥nonthe LS. Citizens

 

 

 

 

account for personal purchases
made by Keen

 

All in violation of Title 18, United States Code, Sections 1343, 1346, and 2.

COUNTS 14 - 16

(18 U.S.C. § 666(a)(1)(B) — Bribery Concerning Programs Receiving Federal Funds)

A. AT ALL TIMES MATERIAL HEREIN:

118.

herein in their entirety by reference.

B. THE CRIME:

119.

The allegations of Paragraphs | through 114 are hereby realleged and incorporated

In or about the calendar years identified below, in the Eastern District of Louisiana

and elsewhere, the defendant, RODNEY J. STRAIN, JR., did corruptly solicit, demand, accept,

and agree to accept a thing of value from a person, intending to be influenced and rewarded in

connection with a transaction and series of transactions involving $5,000 or more:

22

 
Case 2:19-cr-00173-JTM-MBN Document 1 Filed 08/29/19 Page 23 of 25

 

 

 

 

Count | Calendar Year
14 2014
15 2015
16 2016

 

 

 

 

All in violation of Title 18, United States Code, Section 666(a)(1)(B).

NOTICE OF FORFEITURE

l. The allegations of Counts | through 16 are incorporated by reference as though set

forth fully herein for the purpose of alleging forfeiture to the United States.

2. As a result of the offenses alleged in Counts | through 16, defendant, RODNEY J.

STRAIN, JR., shall forfeit to the United States pursuant to Title 18, United States Code, Section

981(a)(1)(C), and Title 28, United States Code, Section 2461(c), any property real or personal

which constitutes or is derived from proceeds traceable to said offenses.3. If any of the above-

described property, as a result of any act or omission of the defendant:

a.

b.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third person;

has been placed beyond jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property which cannot be divided without

difficulty;

23
Case 2:19-cr-00173-JTM-MBN Document 1 Filed 08/29/19 Page 24 of 25

the United States shall seek a money judgment and, pursuant to Title 21, United States Code,

Section 853(p), forfeiture of any other property of the defendant up to the value of said property.

A TRUE BILL:

 

PETER G. STRASSER
UNITED STATES Ph

shun | XL JL

an GINSBERG/
Assistant United States Attorney
Illinois Bar No. 6282956

I th fob

ELIZABETH PRIVITERA
Assistant United States Attorney
Louisiana Bar No. 27042

New Orleans, Louisiana
August 29, 2019
Case 2:19-cr-00173-JTM-MBN Document 1 Filed 08/29/19 Page 25 of 25

 

AIUAOIY $9}BIS pau JULISISSY
DUAISNID NVG Wong

 

6100 DK
FO Ap SIY] JANI Uado Ul Pajl]

 

9Pel § DSN ST

erel § sn st

(z)(e)999 § DSN 8T

(—(D(®)999 § OSN 81

IL¢ § OSN 8T
T§OSO8I ‘SNOILLVIOIA

 

AUNLIGAWOd AO DOLLON GNV ASIA V
ONIGNVYAAG GNV DNLLIOITIOS ‘GN Vaud AMIM
SHOIAUYS LSANOH ‘GO Vad ANIM SADIANAS
LSANOH LIAINOO ONY “ashRIid V AAID
“Adldd V LIOITOS OL AOVUIdSNOOD
WO LNAALOIGNI

INAIALDOTGNI

UIBIS YUL EP/E
Ue ‘NIVULS ‘f AINGOU

“SA

VOTTHIAV 4O SHLVIS GALINA GAL

 

 

 

uOISIAIGE yeurUn
~ eueismoyT —«_ fo jausigqd  —Ss Wyse
LANOOD LOTALSId SALVLIS GALINA

 

 

 

ON

ve-ddO WHOd
